AMENDED DLD-095                                               NOT PRECEDENTIAL

                         UNITED STATES COURT OF APPEALS
                              FOR THE THIRD CIRCUIT
                                   ___________

                                        No. 13-4166
                                        ___________

                                IN RE: LEOTIS FOWLER,
                                                  Petitioner
                         ____________________________________

                        On a Petition for Writ of Mandamus from the
                  United States District Court for the District of New Jersey
                           (Related to D.C. Civ. No. 13-cv-03137)
                        ____________________________________

                        Submitted Pursuant to Rule 21, Fed. R. App. P.
                                     December 5, 2013

          Before: SMITH, HARDIMAN and VAN ANTWERPEN, Circuit Judges

                               (Opinion filed: January 9, 2014)
                                         _________

                                         OPINION
                                         _________

PER CURIAM

      In April 2013, petitioner Leotis Fowler filed a petition pursuant to 28 U.S.C. § 2241 in

the United States District Court for the Southern District of New York, seeking a “prompt

supervise[d] release revocation hearing.” That Court, recognizing that the sentencing court

retains jurisdiction to modify or revoke supervised release, transferred the petition to the

United States District Court for the District of New Jersey, the jurisdiction in which the

sentence was imposed.     In an order entered May 20, 2013, the matter was administratively
terminated for failure to pay the filing fee or to file a completed in forma pauperis application.

A review of the docket sheet indicates that the order that was sent to Fowler was returned as

undeliverable, apparently because it was sent to the wrong address.1

       Fowler, unaware that an order had been entered in the case, filed the instant mandamus

petition, alleging delay in the adjudication of his habeas petition and seeking an order directing

the District Court to rule in the matter. Since the filing of this petition, Fowler has received a

copy of the District Court’s order. Because Fowler has received the relief he requested in his

mandamus petition, we will deny the mandamus petition as moot. The motion for a refund of

the filing fee is granted.




1
  Fowler is incarcerated at FCI-Otisville, in Otisville, New York. His correct address is
indicated on the docket, as well as in his habeas petition. Inexplicably, however, the District
Court noted in its order that Fowler was located in FCI-Schuykill in Minersville, Pennsylvania.
                                                2